New, J.
On the 22d day of March, 1890, the appellant obtained judgment in the Warrick Circuit Court against the appellees for four hundred and three dollars and sixty-two *368cents. From that judgment an appeal was taken to the Supreme Court by the appellant on the 14th day of May, 1890.
Filed May 14, 1891.
On the 24th day of March, 1890, the appellees paid on the judgment to the clerk of said circuit court two hundred dollars, which sum was received from the clerk and receipted for April 11th, 1890, by Edward Gough, the attorney of the appellant in the cause.
On the 22d day of August, 1890, the appellees paid the residue of the judgment to the clerk, which sum was received from the clerk and receipted for by said Edward Gough on the 8th day of October, 1890, as the attorney of the appellant.
The appellees now move to dismiss the appeal under the provisions of section 632, R. S. 1881.
This section provides that a party obtaining judgment shall not take an appeal after receiving any money paid or collected thereon.
Two hundred dollars was paid to the clerk on the judgment before the appeal was taken and was received on the same day by the appellant’s attorney.
The motion to dismiss the appeal is well taken. McCracken v. Cabel, 120 Ind. 266; Monnett v. Hemphill, 110 Ind. 299; Patterson v. Rowley, 65 Ind. 108.
The appeal is dismissed, with costs.